DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Discussion
The nearest prior art not by the instant inventor is Chirnomas (US 2002/0116208). The following, from grandparent application 16/911,157 shows how a similar claim to instant claim 1 was rejected:

“A document handling system for a gaming device, comprising: 
Chirnomas’ vending machine is a document handling system having a bill acceptor (para 0069 and 0071; this is a first document handling system) and having a credit card reader mechanism (see para 0069, 0073; this is a second document handling system).
Chirnomas’s system is not particularly for a gaming system, but the examiner notes that this is an intended use.

Chirnomas is focused on licensing of expensive equipment, which takes into account issues such as time as well as other aspects of use.

an inlet for receiving documents; 
The bill acceptor and credit card reader in Chirnomas and the note acceptor in Fabbri are an inlet for receiving documents.

a validation passageway for guiding the documents inserted into the inlet; a validation conveyor for transporting the documents along the validation passageway; a validation sensor for detecting optical or magnetic features of the document transported along the validation passageway to produce detection signals; 
A note acceptor, which is present in Chirnomas, is a conventional device that includes a path that moves a note past sensors which validate the note. This is standard and conventional in a vending machine, even though not explicitly discussed.

a network communication port configured to communicate with an external system; 
a control device in communication with the network communication port; 
Chirnomas allows (para 0100 for example) for remote licensing validations across a network as an alternative to inputting licensing validations locally.

and a clock in electronic communication with the control device for tracking a license time period of a license to use the document handling system; wherein: the control device is configured to store a first determination whether the license time period has elapsed; the control device is configured to store a second determination whether the document handling system is being used in compliance with the license while the license time period has not elapsed; the document handling system is configured to reject a received document when the first determination indicates that the license time period has elapsed or the second determination indicates that the document handling system is not in compliance with the license; and otherwise, the document handling system is configured to accept the received document.

It is noted that with the above limitations, the instant claims are broader in several important respects than the claims of the parent. Notably, the parent recited determinations ‘in response to the inlet receiving the document’ and also recited a particular sequence of determinations. Those limitations have been omitted in the present claims and show a contrast between the allowed claims of the parent and the present, rejected, claims.

In the instant claims, the applicant recites essentially that two different determinations take place in a document handling system, first, a license expiry time-period determination system and second, a determination that the license is not in compliance. Chirnomas teaches just this at para 0102. 

Attention is drawn to figure 12 of Chirnomas.
See also para 0102 of Chirnomas:
“[0102] The predefined interval (actions 700 and 702) preferably represents at least one of (i) one or more predefined periods of time; (ii) one or more predefined numbers of vends of goods from the vending apparatus 10; or (iii) one or more predefined quanta of sales by the vending apparatus 10.  It is noted that this quanta may be one or more amounts of money, of time, of units of goods vended, etc. For example, when the predefined interval is a period of time, such as 30 days, the control system 400 preferably is operable to disable the vending apparatus 10 from dispensing at least some of the goods when an end of the interval (e.g., the 30.sup.th day) is reached.  It is understood, however, that if the continuation code is received by the vending apparatus 10 prior to an end of the 30.sup.th day, then the control system 400 preferably does not disable the vending apparatus 10 from dispensing at least some of the goods.  Indeed, the interval is preferably reset, and the control system 400 preferably permits the vending apparatus 10 to dispense at least some of the goods for another interval.”

Thus, step (i) above is a license expiry time-period determination system and steps (ii) and (iii) are both different ways of judging that a license is no longer in compliance (transaction limits have been reached, in terms of a number of transactions or a volume of sales).

See figure 12 as it relates to para 0102, which details steps 700 and 702 of figure 12. If the multiple license tests (i), (ii) and/or (iii) in para 0102 fail, and if there isn’t a license continuation/renewal received at step 704, then the system will be disabled (which means that the document handling system will be disabled). If the tests pass (‘no’ after block 702) then the operation of the machine is allowed to continue and a next document can be received. “

The present claims have the limitation, “wherein the second determination includes evaluating at least one of: a change of country, a change of protocol, a change of host machine, a change of game maker detected by protocol behavior, a change of bill validator serial number, an acceptance rate, a jam rate, a stall, a slow motor, an encoder problem, a service call, a condition of a light-emitting diode, a preventative maintenance failure, or a cyclic redundancy check error” which is not taught by Chirnomas.

The present claims have the limitation, “wherein the second determination includes evaluating at least one of: a change of country, a change of protocol, a change of host machine, a change of game maker detected by protocol behavior, a change of bill validator serial number, an acceptance rate, a jam rate, a stall, a slow motor, an encoder problem, a service call, a condition of a light-emitting diode, a preventative maintenance failure, or a cyclic redundancy check error” which is not taught by Chirnomas.

Double Patenting -- STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-20 of prior U.S. Patent No. 11188890. This is a statutory double patenting rejection.

The examiner notes that the above claims appear to be word-for-word identical to the corresponding claims of the patent.


Double Patenting -- Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11188890. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are very much alike in scope and language to independent claim 1 combined with dependent claim 8 of the above patent. The dependent claims generally have correspondences to dependent claims of the patent or are similar to or rendered obvious by dependent claims of the patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10,643,194. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are very much alike in scope and language to independent claim 10 combined with dependent claim 19 of the above patent. The dependent claims generally have correspondences to dependent claims of the patent or are similar to or rendered obvious by dependent claims of the patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are very much alike in scope and language to independent claim 1 combined with dependent claim 5 of the above patent. The dependent claims generally have correspondences to dependent claims of the patent or are similar to or rendered obvious by dependent claims of the patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,817,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are very much alike in scope and language to independent claim 1 combined with dependent claim 5 of the above patent. The dependent claims generally have correspondences to dependent claims of the patent or are similar to or rendered obvious by dependent claims of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876